  Case 1:19-cr-20442-FAM Document 2 Entered on FLSD Docket 06/27/2019 Page 1 of 1


                                           M IN U TE O RD ER                                                   Page5
                                  M agistrate lu            tisette M .Reid
                AtkinsBuilding Courthouse-3rd Floor                        Date:6/26/2019 Time:2:00 p.m.
Defendant: IIJOHN JAM ES PETERSON      J#:20202-104            Case#: 19-3034-MJ-REID
AUsA:         tr-cào Y N co                              Attorney: 4f#/) bon-é'ào-a:
Violation:CONSP/COMMITOFFENSEAGAINSTU.S./ILLEGALLY           Su-rr/ArrestDate:6/26/2019                Y0B:1959
          EXPORT DEFENSE ARTICLES W I
                                    THOUT LICENSE

Proceeding: InitialAppearance                                       CJA Appt:
Bond/PTD Hel
           d:C Yes           o         Recommended Bond:
Bond Set at:                                                        Co-signed by:
      Surrenderand/ordonotobtainpassports/traveldocs                          Language: 6 (%h
 r     eporttoPTSas>di t d/or         x'saweek/monthby                        Disposition:
      phone:      x'saweek/monthinperson                                      -                -          *       f
 N Random urinetestingbyPretrial                                              M
 r Services                                                                   .
      Treatm entas deemed necessary
 Sr   Refrainfrom excessiveuseofalcohol                                       *       #/*J
 Nr   Participateinmentalhealthassessment&treatment                           -'-X f?
 Nr   Maintainorseekfull-timeemployment/education                             - . % ao >o .
                                                                                     -
 Nr   No ntactwithvictims/witnessesexceptthrough-counsel
                                       ,
                                                                              -- Vi oo& P.
                                                                                         S3 >                     '
      Nofirearms # nn1 r'rfer-* P* gs
                              '
                                                                                     -             *-%
 Nr- Nottoencumberproperty
 SC MaynOtvisittransportationestablishmenls                                       (, tz,ec.z o             .           '
      HomeConfinement/ElectronicMonitoringand/or                                              J
      Cudew             pm to              am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,         .
                                                                                     I
      religious,em ploym ent
      Travelextendedto:bb          g( #                             Ft.
 Nr other:                                                                     Timefromtodayto
                                                                               from speedyTrialclock
                                                                                                           excluded
NEXT COURT APPEARANCE oate:                Time:           ludge:                             Plate:
                                                                                                   .



ReportRE Counsel:
PTD/Bond Hearing:
Prelim/Arrai orRemoval:C j tR'                l0:Oô
Statusconference RE:
D.A.R. If-':3 .
              '&W (# .
                     'J-7 :tq                                   TimeinCourt: IO
                                   s/Lisette M.Reid                                          MagistrateJudge
